Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Preliminary Amendment filed May 20, 2020 is presented for examination. Claims 1-4, 6, 10 and 19-28 are pending. Claims 1, 19 and 24 are independent claims. Claims 1-4, 6, 10 are amended. Claims 5, 7-9 and 11-18 are canceled. Claims 19-28 are added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 10, and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Hereinafter “Lee”) US Patent Application Publication No. 2015/0294625 in view of Hwang et al. (Hereinafter “Hwang”) US Patent Application Publication No. 20140111563.

Referring to claim 1, Lee teaches a semiconductor device [OLED 10 of fig. 1], comprising:
an image data retention portion [121 of fig. 3-4; 0071-0072]; 
a correction data retention portion [121b of fig. 4; 0071]; 
a driver circuit portion including a first transistor [data voltage Dj through the data control transistor T1 of fig. 2; 0056-0057]; 
a display element electrically connected to the first transistor [subpixel SPX may include a data control transistor T1 of fig. 2; 0054]; and 
a threshold voltage correction circuit portion [threshold voltage Vth of fig. 6; 0052-0085]; 
wherein the driver circuit portion includes a first transistor having includes a gate and a back gate [gates and back gates G of T1, T2… and driving transistor Td of fig. 2; 0054-0060],
wherein the image data retention portion has a function of retaining first image data [first image data of image data analyzer 121a of fig. 4; 0011; 0018];
wherein the correction data retention portion [121b of fig. 4] has a function of retaining correction data and a function of generating second image data corresponding to the first image data and the correction data when the first image data is retained in the image data retention portion [correct the first gray level of the first image data to the second gray level, 0011-0019], 

However, Lee does not explicitly teach that the threshold voltage correction circuit portion has a function of correcting a threshold voltage of the first transistor and the first transistor is a driving transistor. Hwang teaches compensating for a threshold voltage of a driving transistor of each pixel, 0017; 0029-0030; 0049; ab], and the first transistor M1 will be referred to as a driving transistor, M1 of fig. 4; 0127].
It would have been obvious to one of ordinary skill in the art to add the feature of Hwang to the system of Lee as an essential means to increase the power consumption for providing the same luminance of a general driving method corresponding to a data current supplied from the pixel.

Referring to claim 19, Lee and Hwang teach the invention substantially as claimed, further teach a second transistor; a third transistor, fourth transistor [Lee, T1, T2, T3, T4 of fig. 2], a first capacitor, a second capacitor, and a third capacitor [Hwang, capacitors 1, 2, 3 of fig. 4], a source and a drain connected to the gates of the transistors [Lee, S, D, gates of T1, T2, T3, T4 of fig. 2; 0059-0062].



Referring to claim 10, Lee and Hwang teach the invention substantially as claimed, further teach an electronic device [Lee, OLED 10 of fig. 1]. 

Claims 1, 10, and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Hereinafter “Lee”) US Patent Application Publication No. 2015/0294625 in view of Hwang et al. (Hereinafter “Hwang”) US Patent Application Publication No. 20140111563, in further view of Kuo US Patent Application Publication No. 20170110052.

Referring to claim 20, Lee and Hwang teach the invention substantially as claimed, with the exception that each of the first to fourth transistors includes a metal oxide in a channel formation region. Kuo teaches that each of the first to fourth transistors includes a metal oxide in a channel formation region [0012; 0049]. It would have been obvious to one of ordinary skill in the art to add the feature of Kuo to the Lee-Hwang’s system as an essential means to change conductivity with the amount of applied voltage can be used for amplifying or switching electronic signals. 

Referring to claim 21, Lee and Hwang teach the invention substantially as claimed, wherein the driver circuit portion further includes a fifth transistor, and wherein the one of the source and the drain of the first transistor is electrically connected to the display element through the fifth transistor [Lee, .T5 of fig. 2; 0055-0056].

Referring to claim 22, Lee and Hwang teach the invention substantially as claimed, further comprising a sixth transistor, wherein one of a source and a drain of the sixth transistor is electrically connected to the gate of the first transistor, and wherein the other of the source and the drain of the sixth transistor is electrically connected to the one of the source and the drain of the first transistor [T1, T6 of fig. 2; 0059-0060]. 

Referring to claim 23, Lee and Hwang teach the invention substantially as claimed, comprising an electronic device [Lee, 10 of fig. 1].

Referring to claims 25-28, all limitations of these claims have been addressed in the analysis of claims 1, 10, 19-24 above, and these claims are rejected on that basis.

Allowable Subject Matter
Claims 2-5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/THUY N PARDO/Primary Examiner, Art Unit 2691